DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 10, 11, and 13 recite “high-temperature-material material” which is indefinite because the meaning of it is vague and unclear thus rendering the definition of the subject matter of claims 1, 10, 11, and 13.
	Claims 2-9, 12, and 14-20 are indefinite by virtue of their dependency on claims 1, 10, 11, and 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10-11, 13-15, and 17-19, for as far as they are definite, is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tibbot et al. (US20140093392A1).
Tibbot et al., in figures 1-12b, teach (cl.1) an airfoil assembly for a gas turbine engine 10, the airfoil assembly comprising: an airfoil body 100,200,300 having a leading edge, a trailing edge, a pressure side, and a suction side, the airfoil body extending in a radial direction between a first end 1000a and a second end 1000b, wherein the airfoil defines an internal cavity 201,202 bounded by interior surfaces of the airfoil body, the airfoil body formed from a high-temperature-material material (see paragraph [0009]); a metallic insert member 210,220 installed within the internal cavity; and one or more radially extending ribs 219 arranged on an exterior surface of the metallic insert member 210,220 and defining one or more radially extending passages 229 between the exterior surface of the metallic insert member and the interior surface of the airfoil body, (cl.2) at least one of the one or more radially extending ribs 219 extends a full height from the exterior surface of the metallic insert member 210,220 to the interior surface of the airfoil body 100,200,300 and contacts the interior surface of the airfoil body (see fig.11a), (cl.3) one or more heat transfer augmentations features 218,1020e on the exterior surface of the metallic insert member and arranged within one of the one or more radially extending passages 229, (cl.4) the one or more heat transfer .

Allowable Subject Matter
Claims 5, 9, 12, 16, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 5, prior art fails to teach or fairly suggest one or more feed slots at an end of the metallic insert member and arranged to allow a flow of air from an interior of the metallic insert member into the one or more radially extending passages.
Regarding claim 9, prior art fails to teach or fairly suggest one or more radially extending ribs includes at least one full-length radially extending rib and at least one partial-length radially extending rib.
Regarding claim 12, prior art fails to teach or fairly suggest the one or more radially extending ribs are at least one of non-linear and non-uniform in the radial direction.
Regarding claim 16, prior art fails to teach or fairly suggest one or more feed slots at an end of the metallic insert member and arranged to allow a flow of air from an interior of the metallic insert member into the one or more radially extending passages.


	Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of six patent publications.
US20190093487A1, US20180328188A1, US20110123351A1, US7,497,655B1, US20060120869A1, and US5,516,260A are cited to show a gas turbine airfoil having an insert.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745